Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 25, 2019

The Court of Appeals hereby passes the following order:

A19A0065. GEORGE LEDET v. TOWER LENDING, LLC, et al.

      The appeal in this case was docketed on July 27, 2018, making the appellant’s
briefs and enumerations of error due on August 16, 2018. See Court of Appeals Rules
23 (a). Appellant was given due notice of these facts. See Court of Appeals Rule 13.
      As of this date, appellant has not filed either his enumerations of error or his
brief, nor has he sought an extension of time in which to do so. Accordingly, the
instant appeal is hereby DISMISSED pursuant to Court of Appeals Rule 23 (a).

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/25/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.